DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1 recites “using at least one microphone of the hearing aid to record and convert sound signals into associated electrical microphone signals” which should be --recording and converting sound signals into associated electrical microphone signals by using at least one microphone of the hearing aid--  for clarification of the claimed method steps that would not only merely perform “using”, but “recording and converting”. Similarly, it is recommended to further amend claimed features to – determining a presence of speech components by checking the microphone signals--, -- examine … by using a voice recognition …--, -- obtaining … by using the mobile device …--, etc. or similar. Claims 2-10 are objected due to the dependencies to claim 1.
Claim 5 further recites “for assignment to a specific person” which shall be --for an assignment to a specific person--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “checking the microphone signals for a presence of speech components”, “using the mobile device to obtain and present to a user of the hearing system additional information about the specific speaker going beyond personal information”, and wherein the term “the microphone signals” and “the hearing system additional information about the specific speaker” have insufficient antecedent bases for the limitation in claim 1, and causes confusing because it is unclear what “the microphone signals” is and it is unclear what “the hearing system additional information about the specific speaker” is and because it is unclear what “the microphone signals” and “the hearing system additional information about the specific speaker” are, it is unclear how to perform the claimed “checking the microphone signal for a presence of speech components” and it is unclear how “the hearing system additional information about …” is presented to “a user” and thus, renders claim indefinite. In the claimed “the hearing system additional information about the specific speaker”, the usage word “about” would have been given broadest interpretation including “around”, “approximately”, “close to”, etc., and see http://dictionary.sensagent.com/about/en-en/, which causes confusing because it is unclear whether “… information” is of “the specific speaker”, or is something “around the specific speaker”, or something “close to the specific speaker”, etc., and thus, further renders claim indefinite. In addition, the claimed “about the specific speaker going beyond personal information” does not make any sense because “the specific speaker” would be interpreted as a person who is speaking, while “personal information” is mere information that is not same nature as the person who is speaking, which is confusing because it is unclear what exact meaning of the claimed “speaker” “going beyond” personal information, and it is unclear whether it is meant by that the “speaker” does not speak “personal information” or “the hearing system additional information” is not “personal information”, etc. and thus, further renders claim indefinite. Claims 2-10 are rejected due to the dependencies to claim 1.
Claim 6 further recites “asking the user to confirm the specific person upon recognizing a voice profile” and wherein “the specific person” has an insufficient antecedent basis for the limitation in claim 6 and causes confusing because it is unclear what “the specific person” is and it is unclear what needs to be “confirmed”  by “the user” and thus, further renders claim indefinite.
Claim 8 further recites “using the hearing aid to record signal processing being dependent on the specific speaker” which is further confusing because recording “signal processing” does not make any sense and it is well-known that the word “recording” would be referred to the type of data such as message, text, speech, waveform, etc., and the claimed “signal processing” would be reasonably interpreted to occur in internal device by carrying the claimed “signal” to be processed and it is unclear how to record the “processing” of the “signal” and thus, further renders claim indefinite. Claim 9 is rejected due to the dependency to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (US 20150336578 A1, hereinafter Lord) and In view of reference Zhang et al. (US 20190149927 A1, hereinafter Zhang).
Claim 1: Lord teaches a method (title and abstract, ln 1-13, a method described and started from para 71) for operating a hearing system (a system in fig. 1B) including a hearing aid (hearing aid device 120b in fig. 1B, para 81) and a mobile device (smartphone 120a in fig. 1B, para 81), the method comprising: 
using at least one microphone of the hearing aid to record and convert sound signals into associated electrical microphone signals (a microphone of each of the hearing devices, including the hearing aid device 120b, receiving speech signal from a speaker, and the hearing device converting the speech signal into data representing speech signal, para 82); 
???? checking the microphone signals for a presence of speech components (via a speech recognizer 212 included in a speech and language engine 210 to convert the received speech from the hearing device to text, i.e., STT processing, para 87);
using voice recognition to examine existing speech components and assigning a voice profile recognized by the voice recognition to a specific speaker (the included speech recognizer 212 performs STT via speaker-specific language model or speaker-specific speech model as the claimed voice profile recognized and utilized by the speech recognizer; the model above was trained by corpus of recorded speech from the speaker, para 87); 
using the mobile device to obtain and present to a user of the hearing system additional information about the specific speaker going beyond personal information (via the hearing device including the smartphone 102a and inherently having a display, displaying the speaker’s name to avoid embarrassment If inability to recall the speaker’s name as the claimed personal information, and as well, displaying information about event, deadlines, or communications related to the speaker, as the claimed personal information, para 278); 
checking for language information about the specific speaker relating to a foreign language primarily spoken by the specific speaker (via information, e.g., including demographic information about the speaker, from analyzing spoken language from the speaker other than the user, the information includes speaker’s gender, country/region of origin, name, title, events, communications related to the user and the speaker, identifying information about the speaker, and configuring to automatic language translation performed on foreign language utterances of the speaker, so that automatic language translation applied to the foreign language utterance of the speaker, para 494 and thus, checking for foreign language of the speaker is inherently performed in order to performing the automatic language translation to the speaker’s utterance in the foreign language); and 
presenting a translation of words spoken by the specific speaker to the user upon corresponding language information being assigned to the specific speaker (applying the automatic language translation performed on the foreign language utterances of the speaker, and translate the utterance into a representation, e.g., message in textual format, in a second language that is familiar to the user, and then presented to the user visually, vocally through the hearing aid, para 494-496).
However, Lord does not explicitly teach checking the microphone signals for a presence of speech components.
Zhang teaches an analogous field of endeavor by disclosing a method for operating a hearing system including a hearing aid and a mobile device (title and abstract, ln 1-14 and a method description upon a system in fig. 4, para 33-36; hearing device 400 including a hearing aid device as the claimed hearing aid, para 18, and body-worn device as the claimed mobile device such as smartphone, para 34) and wherein the method comprising: using at least one microphone of the hearing aid to record and convert sound signals into associated electrical microphone signals (microphone 104a-104D with enhancement 108 in fig. 4); checking the microphone signals for a presence of speech components (via speech trigger detection 110 in fig. 4, and performing detect whether speech is present in the enhanced audio signal as the claimed microphone signals or associated electrical microphone signals, para 47); using voice recognition to examine existing speech components (via the speech recognition 112 in fig. 4, para 56; also applied in hearing aid embodiment, i.e., processing the speech signal from other speaker, para 62) and assigning a voice profile recognized by the voice recognition to a specific speaker (predetermined unique word or phrase that is monitored and recognized for the user to further process the rest of the speech signals following the unique word or phrase, para 56); using the mobile device to obtain and present to a user of the hearing system additional information about the specific speaker going beyond personal information (e.g., via speech synthesis to combine the prerecorded sound clips for words of the text, para 82 and actions expressed in the spoken content of the user’s own speech signal based on factors including the current acoustic environment, para 63); presenting a translation of words poken by the specific speaker to the user upon corresponding language information being assigned to the specific speaker (via the speech translation 408, para 80) for benefits of improving the system operation and performance by consuming the power as needed  and reducing power consumption (para 47) in variety of applications (including enhancing the user’s own speech in variety of conditions, para 5, and also allowing the user to hear another user who speaks in different language, para 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied checking the microphone signals for the presence of speech components, as taught by Zhang, to using voice recognition to examine existing speech components in the method, as taught by Lord, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Lord and Zhang further teaches a hearing system, comprising a hearing aid and a mobile device (Lord, a hearing system in fig. 1B, a hearing aid 120b, and a smartphone 120a as the claimed mobile device and Zhang, a hearing system in fig. 4, hearing aid 400, a smartphone 404 in fig. 4).
Claim 2: the combination of Lord and Zhang further teaches, according to claim 1 above, using the mobile device to keep a conversation history of already made conversations for the specific speaker (Lord, the smartphone used to record and present conference history information based on the determined speaker-related information about the current speaker, events/communications relating to the current speaker, para 1203, the speaker-related information is about events, names, communications, documents, etc., related to the speaker, para 71), and providing the user of the hearing system with a current status of the conversation history as additional information (Lord, presenting the history information to the user, i.e., an availabile status of the history information for replaying, para 77, and Zhang, the prerecorded sound clips for words of the text, para 82 and actions expressed in the spoken content of the user’s own speech signal based on factors including the current acoustic environment, para 63), upon recognition of the specific speaker (Lord, upon the determination of identifier such as name or title of the speaker, content of speaker’s utterance to record the conference history information, para 1205).
Claim 3: the combination of Lord and Zhang further teaches, according to claim 1 above, outputting appointment information linked to the specific speaker as additional information (Lord, providing the appointment information to the user via the hearing device such as the smartphone after accessing and searching appointment recorded in a calendar, para 136 and Zhang, appointment to be set up, para 20).
Claim 4: the combination of Lord and Zhang further teaches, according to claim 3, above, retrieving the appointment information from a database managed by using the mobile device (Lord, providing the appointment information to the user via the hearing device, para 136).
Claim 5: the combination of Lord and Zhang further teaches the voice profile assigned to a specific person and contained in the voice components (Lord, a speaker identification module and a speech recognition module as claimed voice profile) and in an event of unsuccessful voice recognition (Lord, in the course of training the two models above, receiving a feedback from the user, regarding accuracy of the speaker-related information in fig. 3.51; including the feedback of “I am sorry” from the user, “That is not my name” from the speaker, etc., means voice recognition failure inherently, para 207), sending a request to the user for assignment to a specific person of an unknown voice profile (Lord, when it is determined that the user cannot name the speaker, i.e., failure, informing the user of the speaker-related information via the hearing device in fig. 3.70,).
Claim 6: the combination of Lord and Zhang further teaches, according to claim 1 above,  asking the user to confirm the specific person upon recognizing a voice profile (Lord, button or keyboard used by the user to indicates correct or incorrect identification, para 207; including a confirmation of a correct identification by pressing a button or a keyboard key, para 435).
Claim 7: the combination Lord and Zhang further teaches, according to claim 1 above, wherein during a learning phase for the specific speaker, recording the voice profile of the specific speaker in different acoustic environments (Lord, the speaker-specific speech models accounting for accents or channel properties due to environmental factors, i.e., different models correspond to different environmental).
Claim 8: the combination Lord and Zhang further teaches, according to claim 1 above,  using the hearing aid to record signal (Lord, using the microphone as discussed in claim 1 above ) processing being dependent on the specific speaker (Lord, using the speaker-specific language model and speech model, para 87; generating voice point, voice model, or other biometric feature set, i.e., the processing of the signal depending on the specific speaker, para 140).
Claim 9: the combination Lord and Zhang further teaches, according to claim 8 above,  wherein the signal processing is voice profile-dependent (Lord, generating the speaker-specific language model and speech model, para 87).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654